Belford, J.
While I fully concur in the opinion of the chief-justice, I deem it my duty to say that, in my judgment, the power of the territorial legislature over the legal and chancery practice of the district courts is full, ample and complete. It has been repeatedly held by the supreme court of the United States that a territorial legislature, acting under its general delegation of power given in its organic act, can legislate on all subjects which fall within the domain of rightful legislation. The mode of procedure in courts of justice is certainly a rightful subject of legislation. Sparrow v. Strong, 3 Wall. 104; Rogers v. Burlington, id. 662.